DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on January 13, 2022.
Claims 1-30 are pending.
Claims 25, 29, and 30 have been amended.
Claims 25-30 have been added.
Claims 1-30 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Such claim limitations are at least: “means for generating […]” and “means for training […]” in Claims 19-24. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are at least: “a sequence generator to […]” and “a model trainer to […]” in Claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 01/13/2022), please amend Claims 25, 29, and 30 as follows:

1. (Previously Presented) An apparatus to tune loop ordering in computer programs, the apparatus comprising:
a sequence generator to generate a plurality of sequence pairs based on tensor loops in a first computer program, wherein a first sequence pair of the plurality of sequence pairs includes: (i) a first input tensor access sequence representing first accesses to first tensors in a first loop nest of the first computer program, and (ii) a first output loop nest sequence representing a first tuned loop nest corresponding to the first accesses to the first tensors in the first loop nest of the first computer program;
a model trainer to train a loop tuner model corresponding to a recurrent neural network using the plurality of sequence pairs as training data, wherein the loop tuner model is trained to tune loop ordering of a second computer program based on a second input tensor access sequence representing second accesses to second tensors in a second loop nest of the second computer program; and
a memory interface to store, in memory, the trained loop tuner model corresponding to the recurrent neural network.

2. (Previously Presented) The apparatus as defined in claim 1, further including:

when the comparison indicates that the performance of the second output loop nest sequence satisfies the target performance, the model trainer is to re-train the trained loop tuner model corresponding to the recurrent neural network based on a second sequence pair of the plurality of sequence pairs including the second input tensor access sequence and the second output loop nest sequence.

3. (Previously Presented) The apparatus as defined in claim 2, wherein when the performance of the second output loop nest sequence does not satisfy the target performance, the model trainer is to re-train the trained loop tuner model corresponding to the recurrent neural network based on a third sequence pair of the plurality of sequence pairs including the second input tensor access sequence and a third output loop nest sequence, and wherein the third output loop nest sequence is based on a manual tuning of the second input tensor access sequence.

4. (Previously Presented) The apparatus as defined in claim 2, wherein the target performance is based on a loop order tuning performed separately from the trained loop tuner model corresponding to the recurrent neural network.



6. (Previously Presented) The apparatus as defined in claim 1, wherein the first input tensor access sequence includes a variable that encodes an affine transformation of a loop index of the first loop nest of the first computer program.

7. (Previously Presented) A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to at least:
generate a plurality of sequence pairs based on tensor loops in a first computer program, wherein a first sequence pair of the plurality of sequence pairs includes: (i) a first input tensor access sequence representing first accesses to first tensors in a first loop nest of the first computer program, and (ii) a first output loop nest sequence representing a first tuned loop nest corresponding to the first accesses to the first tensors in the first loop nest of the first computer program;
train a loop tuner model corresponding to a recurrent neural network using the plurality of sequence pairs as training data, wherein the loop tuner model is trained to tune loop ordering of a second computer program based on a second input tensor access sequence representing second accesses to second tensors in a second loop nest of the second computer program; and
store, in memory, the trained loop tuner model corresponding to the recurrent neural network.


compare a target performance to a performance of a second output loop nest sequence predicted by the trained loop tuner model corresponding to the recurrent neural network, wherein the second output loop nest sequence represents a second tuned loop nest corresponding to the second accesses to the second tensors in the second loop nest of the second computer program; and
when the comparison indicates that the performance of the second output loop nest sequence satisfies the target performance, re-train the trained loop tuner model corresponding to the recurrent neural network based on a second sequence pair of the plurality of sequence pairs including the second input tensor access sequence and the second output loop nest sequence.

9. (Previously Presented) The non-transitory computer-readable medium as defined in claim 8, wherein when the performance of the second output loop nest sequence does not satisfy the target performance, the instructions, when executed by the processor, further cause the processor to re-train the trained loop tuner model corresponding to the recurrent neural network based on a third sequence pair of the plurality of sequence pairs including the second input tensor access sequence and a third output loop nest sequence, and wherein the third output loop nest sequence is based on a manual tuning of the second input tensor access sequence.

10. (Previously Presented) The non-transitory computer-readable medium as defined in claim 8, wherein the target performance is based on a loop order tuning performed separately from the trained loop tuner model corresponding to the recurrent neural network.

11. (Previously Presented) The non-transitory computer-readable medium as defined in claim 7, wherein the recurrent neural network is a long short-term memory network or a generative adversarial network.

12. (Previously Presented) The non-transitory computer-readable medium as defined in claim 7, wherein the first input tensor access sequence includes a variable that encodes an affine transformation of a loop index of the first loop nest of the first computer program.

13. (Previously Presented) A method to tune loop ordering in computer programs, the method comprising:
generating a plurality of sequence pairs based on tensor loops in a first computer program, wherein a first sequence pair of the plurality of sequence pairs includes: (i) a first input tensor access sequence representing first accesses to first tensors in a first loop nest of the first computer program, and (ii) a first output loop nest sequence representing a first tuned loop nest corresponding to the first accesses to the first tensors in the first loop nest of the first computer program;
training a loop tuner model corresponding to a recurrent neural network using the plurality of sequence pairs as training data, wherein the loop tuner model is trained to tune loop ordering of a second computer program based on a second input tensor access sequence representing second accesses to second tensors in a second loop nest of the second computer program; and


14. (Previously Presented) The method as defined in claim 13, further including:
comparing a target performance to a performance of a second output loop nest sequence predicted by the trained loop tuner model corresponding to the recurrent neural network, wherein the second output loop nest sequence represents a second tuned loop nest corresponding to the second accesses to the second tensors in the second loop nest of the second computer program; and
when the comparison indicates that the performance of the second output loop nest sequence satisfies the target performance, re-training the trained loop tuner model corresponding to the recurrent neural network based on a second sequence pair of the plurality of sequence pairs including the second input tensor access sequence and the second output loop nest sequence.

15. (Previously Presented) The method as defined in claim 14, further including, when the performance of the second output loop nest sequence does not satisfy the target performance, re-training the trained loop tuner model corresponding to the recurrent neural network based on a third sequence pair of the plurality of sequence pairs including the second input tensor access sequence and a third output loop nest sequence, wherein the third output loop nest sequence is based on a manual tuning of the second input tensor access sequence.



17. (Original) The method as defined in claim 13, wherein the recurrent neural network is a long short-term memory network or a generative adversarial network.

18. (Previously Presented) The method as defined in claim 13, wherein the first input tensor access sequence includes a variable that encodes an affine transformation of a loop index of the first loop nest of the first computer program.

19. (Previously Presented) An apparatus to tune loop ordering in computer programs, the apparatus comprising:
means for generating a plurality of sequence pairs based on tensor loops in a first computer program, wherein a first sequence pair of the plurality of sequence pairs includes: (i) a first input tensor access sequence representing first accesses to first tensors in a first loop nest of the first computer program, and (ii) a first output loop nest sequence representing a first tuned loop nest corresponding to the first accesses to the first tensors in the first loop nest of the first computer program;
means for training a loop tuner model corresponding to a recurrent neural network using the plurality of sequence pairs as training data, wherein the loop tuner model is trained to tune loop ordering of a second computer program based on a second input tensor access sequence 
means for storing, in memory, the trained loop tuner model corresponding to the recurrent neural network.

20. (Previously Presented) The apparatus as defined in claim 19, further including:
means for comparing a target performance to a performance of a second output loop nest sequence predicted by the trained loop tuner model corresponding to the recurrent neural network, wherein the second output loop nest sequence represents a second tuned loop nest corresponding to the second accesses to the second tensors in the second loop nest of the second computer program; and
when the comparison indicates that the performance of the second output loop nest sequence satisfies the target performance, the means for training is to re-train the trained loop tuner model corresponding to the recurrent neural network based on a second sequence pair of the plurality of sequence pairs including the second input tensor access sequence and the second output loop nest sequence.

21. (Previously Presented) The apparatus as defined in claim 20, wherein when the performance of the second output loop nest sequence does not satisfy the target performance, the means for training is to re-train the trained loop tuner model corresponding to the recurrent neural network based on a third sequence pair of the plurality of sequence pairs including the second input tensor access sequence and a third output loop nest sequence, and wherein the third 

22. (Previously Presented) The apparatus as defined in claim 20, wherein the target performance is based on a loop order tuning performed separately from the trained loop tuner model corresponding to the recurrent neural network.

23. (Original) The apparatus as defined in claim 19, wherein the recurrent neural network is a long short-term memory network or a generative adversarial network.

24. (Previously Presented) The apparatus as defined in claim 19, wherein the first input tensor access sequence includes a variable that encodes an affine transformation of a loop index of the first loop nest of the first computer program.

25. (Currently Amended) An apparatus to tune loop ordering in computer programs, the apparatus comprising:
processor circuitry;
sequence generator instructions to cause the processor circuitry to generate a plurality of sequence pairs based on tensor loops in a first computer program, wherein a first sequence pair of the plurality of sequence pairs includes: (i) a first input tensor access sequence representing first accesses to first tensors in a first loop nest of the first computer program, and (ii) a first output loop nest sequence representing a first tuned loop nest corresponding to the first accesses to the first tensors in the first loop nest of the first computer program;

a memory interface to store, in memory, the trained loop tuner model corresponding to the recurrent neural network.

26. (Previously Presented) The apparatus as defined in claim 25, further including:
comparator instructions to cause the processor circuitry to compare a target performance to a performance of a second output loop nest sequence predicted by the trained loop tuner model corresponding to the recurrent neural network, wherein the second output loop nest sequence represents a second tuned loop nest corresponding to the second accesses to the second tensors in the second loop nest of the second computer program; and
when the comparison indicates that the performance of the second output loop nest sequence satisfies the target performance, the model trainer instructions are to cause the processor circuitry to re-train the trained loop tuner model corresponding to the recurrent neural network based on a second sequence pair of the plurality of sequence pairs including the second input tensor access sequence and the second output loop nest sequence.

27. (Previously Presented) The apparatus as defined in claim 26, wherein when the performance of the second output loop nest sequence does not satisfy the target performance, the model trainer instructions are to cause the processor circuitry to re-train the trained loop tuner 

28. (Previously Presented) The apparatus as defined in claim 26, wherein the target performance is based on a loop order tuning performed separately from the trained loop tuner model corresponding to the recurrent neural network.

29. (Currently Amended) The apparatus as defined in claim [[1]] 25, wherein the recurrent neural network is a long short-term memory network or a generative adversarial network.

30. (Currently Amended) The apparatus as defined in claim [[1]] 25, wherein the first input tensor access sequence includes a variable that encodes an affine transformation of a loop index of the first loop nest of the first computer program.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “a sequence generator to generate a plurality of sequence pairs based 
The closest cited prior art, US 2018/0341479 (hereinafter “Temam”), teaches accessing an N-dimensional tensor using one or more hardware adders for determining memory addresses of the tensor elements. However, Temam fails to teach “a sequence generator to generate a plurality of sequence pairs based on tensor loops in a first computer program, wherein a first sequence pair of the plurality of sequence pairs includes: (i) a first input tensor access sequence representing first accesses to first tensors in a first loop nest of the first computer program, and (ii) a first output loop nest sequence representing a first tuned loop nest corresponding to the first accesses to the first tensors in the first loop nest of the first computer program; a model trainer to train a loop tuner model corresponding to a recurrent neural network using the plurality of sequence pairs as training data, wherein the loop tuner model is trained to tune loop ordering of a second computer program based on a second input tensor access sequence representing second accesses to second tensors in a second loop nest of the second computer program” as recited in 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2018/0365561 (hereinafter “Temam”) discloses accessing a N-dimensional tensor.
US 5,625,552 (hereinafter “Mathur”) discloses closed loop neural network automatic tuner.
US 6,847,954 (hereinafter “Wojsznis”) discloses tuning a process controller using nonlinear tuning rules estimators, including neural networks and fuzzy logic.
US 9,946,539 (hereinafter “Temam”) discloses accessing an N-dimensional tensor using one or more hardware adders for determining memory addresses of the tensor elements.
US 9,959,498 (hereinafter “Narayanaswami”) discloses an instruction set for computation of Deep Neural Network (“DNN”).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191